DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Response to Arguments
Claims 1-9, 11, 21-25 are amended in the reply filed on 07/29/2022; claims were 10, 17-20 are cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by Zwaap in addition to previously relied on references below.  
Applicant argues that Wood is not directed to methods and systems for enhancing selenium vapor supplied during manufacture of photovoltaic devices. 
Examiner notes this and indicates that the controller of Wood can regulate temperature which appears to be what is needed for selenium deposition, which appears to read on the claim. Additionally, regarding the newly added temperature claimed range, new reference Zwaap is relied upon to read on these limitations. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "to provide selenium vapor to the selenium vapor channel" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as “to provide selenium vapor to the selenium vapor channel.” Appropriate clarification is requested.
Claim 15 recites the limitation "wherein an inwardly directed selenium vapor channel extends…" in the claim. A selenium vapor channel is already introduced in claim 11, so it is unclear if this is a different vapor channel. Examiner interprets as “wherein the inwardly directed selenium vapor channel extends…" Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP03006366A to Kurakado in view of US 5,266,118 to Mitra, US 4,263,872 to Ban and further in view of 2004/0206305 to Choi, 2012/0021556 to Beck, US 2009/0000552 to Sohda, US 2004/0219789 to Wood, US 20070116893 to Zwaap. 
Claim 1:  Kurakado discloses a substrate carrier, which comprises: a body (10 [substrate holder fixing base], Fig. 1, 2) including a back plate (plate of 6 [window], and 8 [substrate holder]) and a pair of spaced apart, substantially parallel, side rails (portion A and C on both sides) on the back plate (plate of 6, and 8), wherein each of the side rails (portion A and C) comprises: an inwardly facing surface (inner wall of portion B) extending outwardly of the back plate (plate of 6); a longitudinally extending vapor bore (2 [groove], Fig. 1, 2, Kurakado) considered capable to be formed therein.
The apparatus of Kurakado does not explicitly disclose wherein the body is a unitary body fabricated from a single block of graphite.
However Mitra teaches a body (15 [wafer carrier], Fig. 1, 9-11) can be a unitary body fabricated from a single block of graphite (see col. 6, lines 5-15 where 15 can be formed of a single, integrally formed piece of high purity, high density graphite), for the purpose of being formed of a material which is at least substantially chemically inert to vaporized material (see col. 6, lines 6-10).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material requirements and two piece structure taught by Kurakado with the one piece graphite structure of Mitra, with motivation to be formed of a material which is at least substantially chemically inert to vaporized material.
The apparatus of Kurakado in view of Mitra discloses a plurality of vapor outlets (3 [grooves] at B, Fig. 1) disposed adjacent the vapor bore (2) and, a longitudinally extending engagement slot (portion adjacent 6) formed in the inwardly facing surface of each side rail (see Fig. 1) adjacent the back plate (plate of 6, and 8) considered capable to engage and hold the substrate (7, see Abstract) in proximity to the back plate (plate of 6, and 8); a heat source (11 [heater]) considered capable to be positioned to heat the substrate (see Fig. 1-5, and p. 3, bottom paragraph).
However the apparatus of Kurakado in view of Mitra does not explicitly disclose a top end of the bore being open and configured for coupling to a selenium supply container for receiving selenium vapor by gravity, a bottom end of the selenium vapor bore being closed, and the plurality of vapor outlets disposed between the vapor bore and the inwardly facing surface so to provide a plurality of conduits between the selenium vapor bore and the inwardly facing surface; wherein each the plurality of selenium vapor outlets comprises a first conduit coupled to the selenium vapor bore and a second conduit coupled to the first conduit and wherein the second conduit has a larger diameter than the first conduit.  
Ban teaches a bore (32 [manifold], Fig. 1, 2) having a top end (top of 32 near 38) being open (see Fig. 1-2, and col. 3, lines 50-55 where 32 connects to 38 for supplying vapor) and being configured for coupling to a gas supply container (31 [source of gas]) considered capable for receiving vapor by gravity (see col. 3, lines 49-55, and see Fig. 1 where the supply 31 is located above the bore 32 thus the vapor would naturally flow downwards in the direction of gravity), and a bottom end of the bore (32) being closed (see Fig. 1, where the bore has a bottom which does not reach the bottom of the chamber, and is a closed end) for the purpose of having the flow of the gas nozzles directed over the substrate(s) (see col. 3, lines 55-65) according to the desired conditions of operation (see col. 3, lines 50-53).
Regarding “for receiving vapor by gravity" the structure taught by Ban is capable of performing as necessary; additionally the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bore structure and configuration of Ban with motivation to have the flow of the gas nozzles directed over the substrate(s) according to the desired conditions of operation.
Choi discloses a plurality of vapor outlets (214/212, Fig. 2) disposed between a vapor component (164 [plenum]) and an inwardly facing surface (204 [downstream side]) so to provide a plurality of conduits (214/212) between the vapor component (164) and the inwardly facing surface (204); wherein each the plurality of vapor outlets (214) comprises a first conduit (214 [orifice hole]) coupled to the vapor component (164) and a second conduit (212 [second bore]) coupled to the first conduit (214) and wherein the second conduit (212) has a larger diameter than the first conduit (214, see Fig. 2), for the purpose of promoting even distribution of gas across the component (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second conduits and configuration as taught by Choi with motivation to promote even distribution of gas across the component.
However the apparatus of Kurakado in view of Mitra and Ban does not explicitly disclose the vapor bore, vapor outlets are selenium vapor bore, and selenium vapor outlets, and a selenium supply container. 
Beck teaches a selenium deposition system including selenium vapor bores (bores of 70 [manifolds], Fig. 2), selenium supply container (10 [reservoir]), and selenium vapor outlets (75 [outlet holes], para. [0026], [0030-0031], [0038]) for the purpose of improving selenium vapor distribution (abstract).
Also regarding the kind of gas used for the outlets and bores, the courts have held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selenium bores, vapor outlets, and supply of Beck with motivation to improve selenium vapor distribution.
The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck does not explicitly disclose the heat source positioned to heat the substrate in range of 500 to 550 degrees Celsius; at least one temperature sensor coupled to the back plate to sense temperature of the substrate; and, a controller coupled to the temperature sensor, the controller configured to maintain the substrate at a substantially constant temperature and to detect a temperature drop during application of the selenium vapor to the substrate due to phase changes and reactions occurring during processing.
Sohda teaches a plurality of temperature sensors (38 [temperature sensors], Fig. 2) coupled to a back plate (30/32 [back plate]/[conductive sheet], see p. 4, para. [0069]-[0072]), considered capable to sense temperature of the substrate, and, a controller (46 [control unit]) considered capable to be coupled to the temperature sensor (38) and a heat source (36/40/50 [load applying mechanism]/[heaters]/[temperature adjusting plate]), for the purpose of measuring temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed (see p. 2, para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature sensor and heating configuration and controller configuration as taught by Sohda with motivation to measure temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed.
Wood discloses a controller (300 [controller], Fig. 1) configured to maintain the substrate (10 [substrate]) at a substantially constant temperature (para. [0050]) which is through a heat source (111 [heating element]) and to detect a temperature drop through a sensor (see para. [0050] where 140 includes thermocouple, which provides a signal to 300) for the purpose of maintaining a temperature of the substrate and/or monitoring the temperature of the substrate (para. [0050]).  It is noted that the temperature changes during application of the selenium vapor to the substrate would necessarily occur as a result of phase changes and reactions, thus this appears to be implied. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and configuration along with the sensor and heat source as taught by Wood with motivation to maintain a temperature of the substrate and/or monitor the temperature of the substrate.
Zwaap teaches the heat source (158 [lamp], Fig. 2) positioned to heat the substrate (90 [workpiece]) to a temperature of 500 degrees C or more for the purpose of releasing sufficient Se-containing vapor to provide sufficient reaction with the substrate (90, para. [0133]). It is noted that Zwaap’s range overlaps the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature requirements as taught by Zwaap with motivation to release sufficient Se-containing vapor to provide sufficient reaction with the substrate.
Claim 2: The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck does not explicitly disclose wherein the plurality of selenium vapor outlets each is smaller than the longitudinally extending selenium vapor bore and the inwardly facing surface.
The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck teaches the outlets (3, Fig. 1, Kurakado) is smaller than longitudinally extending vapor bore (2) and the inwardly facing surface (surface facing parallel to top of substrate).
Claim 3: The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck disclose wherein the outlet conduits each have a circular cross section (see Fig. 2, Kurakado, and inset of Fig. 2, Choi, and see Fig. 4 where they are circular).
Claim 4: The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck  discloses wherein the plurality of selenium vapor outlets (30, Fig. 7, Ban) is considered capable to be substantially uniformly spaced apart longitudinally (see Fig. 2).
Claim 5: The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck discloses wherein the inwardly facing surface (surface of 30, Fig. 7, Ban) extends longitudinally and is formed in the inwardly facing surface of each side rail outwardly of an engagement slot (see Kurakado [see Fig. 1-3] and in 112 [fitted opening] of 17 [susceptor], Ban [Fig. 7]).
Claim 6:  The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck does not explicitly disclose wherein the body is configured for holding a substantially rectangular substrate within the longitudinally extending slots. 
Mitra teaches the body (15, Fig. 1, 9-11) has a rectangular configuration (see also col. 4, lines 20-22) and having an opening portion with a length and width similarly shaped to accommodate a substrate (16, see col. 4, lines 39-46) within longitudinally extending slots (space between 15 and two or more of 42, 43, 44, and/or 45 [ledges]), for the purpose of maximizing the amount of substrate surface which is exposed for growth of the thin film (see col. 5, lines 1-5). It is also noted that Mitra also discloses substrate which is substantially rectangular in shape (1, 9-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape and configuration of matching a substrate profile of the wafer carrier, taught by of Mitra with motivation to reduce manufacturing costs.
Claim 8:  The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck discloses wherein the rails (both portions of A and C, Fig. 1, Kurakado) are positioned on opposite sides of the back plate (plate of 6, and 8, see Fig. 1).
Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurakado in view of Mitra, Ban, Choi, and Beck as applied to claims 1, 4-6, and 8 above, and in view of US 2009/0000552 to Sohda.
Claims 7 and 9: The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck does not explicitly disclose (claim 7) wherein the back plate has a plurality of sensor holder bores extending from a front face of the back plate to a back face of the back plate; (claim 9) including a plurality of temperature sensors, each sensor holder bore positioning a respective temperature sensor in contact with or in proximity to the substrate.
However Sohda (claim 7) wherein a back plate (30/32 [base]/[conductive sheet]) has a plurality of sensor holder bores (holes of 30/32, where 38 are arranged) extending from a front face of the back plate to a back face of the back plate (see para. [0070] where the sensors extend through 30/32; (claim 9) including a plurality of temperature sensors (38 [temperature sensors], Fig. 2) in contact with or in proximity to the substrate (see para. [0069-0072] where 38 are disposed in holes of 30/32, and 38 contacts substrate [S]).
Sohda discloses this for the purpose of measuring temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed (see p. 2, para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature sensor holding configuration as taught by Sohda with motivation to measure temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed.
Claim 10: (Cancelled). 
Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP03006366A to Kurakado, in view of US 5,266,118 to Mitra et al (“Mitra”) and further in view of US 4,263,872 to Ban, 2004/0206305 to Choi et al (“Choi”), US 2012/0021556 to Beck et al “Beck, US 2009/0000552 to Sohda, US 2004/0219789 to Wood, US 20070116893 to Zwaap.
Claim 11: Kurakado discloses system considered capable for depositing selenium on a substrate, comprising: a substrate carrier (10 [substrate holder fixing base], Fig. 1, 2) comprising a body (10), a back plate (plate of 6 [window], and 8 [substrate holder]), a pair of spaced apart, substantially parallel side rails (portions A and C on both sides,  each side rail (portion A and C) including an inwardly facing surface (inner wall of portion B) extending outwardly of the back plate (plate of 6, Fig. 1), a longitudinally extending engagement slot (portion adjacent 6) formed in the inwardly facing surface of each side rail (portions A and C, see Fig. 1) adjacent the back plate (plate of 6, and 8) considered capable to engage and hold the substrate (7, see Abstract) in proximity to the back plate (plate of 6, and 8), a longitudinally extending vapor bore (2, Fig. 1-2) formed therein; 
Kurakado discloses and a plurality of vapor outlets (3 [grooves/slots]) disposed adjacent the vapor bore (2), considered capable to direct a flux of vapor from the bore (onto the substrate (7, see Fig. 1); a heat source (11 [heater]) considered capable to be positioned to heat the substrate (see Fig. 1-5, and p. 3, bottom paragraph).
The apparatus of Kurakado does not explicitly disclose wherein the body comprises a unitary body fabricated from a single block of graphite.
However Mitra teaches a body (15 [wafer carrier], Fig. 1, 9-11) can be a unitary body fabricated from a single block of graphite (see col. 6, lines 5-15 where 15 can be formed of a single, integrally formed piece of high purity, high density graphite), for the purpose of being formed of a material which is at least substantially chemically inert to vaporized material (see col. 6, lines 6-10).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material requirements and two piece structure taught by Kurakado with the one piece graphite structure of Mitra with motivation to be formed of a material which is at least substantially chemically inert to vaporized material.
However the apparatus of Kurakado in view of Mitra does not explicitly disclose a top end of the bore being open and configured for coupling to a selenium supply container for receiving selenium vapor by gravity, a bottom end of the selenium vapor bore being closed, the plurality of vapor outlets disposed between the vapor bore and the inwardly facing surface so to provide a plurality of conduits between the selenium vapor bore and the inwardly facing surface, and to direct a flux of selenium vapor from the selenium vapor bore onto the substrate through the inwardly facing surface wherein each the plurality of selenium vapor outlets comprises a first conduit coupled to the selenium vapor bore and a second conduit coupled to the first conduit, and wherein the second conduit has a larger diameter than the first conduit.  
Ban teaches a bore (32 [manifold], Fig. 1, 2) having a top end (top of 32 near 38) being open (see Fig. 1-2, and col. 3, lines 50-55 where 32 connects to 38 for supplying vapor) and being configured for coupling to a gas supply container (31 [source of gas]) considered capable for receiving vapor by gravity (see col. 3, lines 49-55, and see Fig. 1 where the supply 31 is located above the bore 32 thus the vapor would naturally flow downwards in the direction of gravity), and a bottom end of the bore (32) being closed (see Fig. 1, where the bore has a bottom which does not reach the bottom of the chamber, and is a closed end) for the purpose of having the flow of the gas nozzles directed over the substrate(s) (see col. 3, lines 55-65) according to the desired conditions of operation (see col. 3, lines 50-53).
Regarding “for receiving vapor by gravity" the structure taught by Ban is capable of performing as necessary; additionally the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bore structure and configuration of Ban with motivation to have the flow of the gas nozzles directed over the substrate(s) according to the desired conditions of operation.
Choi discloses a plurality of vapor outlets (214/212, Fig. 2) disposed between a vapor component (164 [plenum]) and an inwardly facing surface (204 [downstream side]) so to provide a plurality of conduits (214/212) between the vapor component (164) and the inwardly facing surface (204); wherein each the plurality of vapor outlets (214) comprises a first conduit (214 [orifice hole]) coupled to the vapor component (164) and a second conduit (212 [second bore]) coupled to the first conduit (214) and wherein the second conduit (212) has a larger diameter than the first conduit (214, see Fig. 2), for the purpose of promoting even distribution of gas across the component (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second conduits and configuration as taught by Choi with motivation to promote even distribution of gas across the component.
However the apparatus of Kurakado in view of Mitra and Ban does not explicitly disclose the vapor bore, vapor outlets are selenium vapor bore, and selenium vapor outlets, and a selenium supply container coupled to provide selenium vapor to the through the selenium vapor bore and the plurality of selenium vapor outlets. 
Beck teaches a selenium deposition system including a selenium supply container (10 [reservoir]), selenium vapor bores (bores of 70 [manifolds], Fig. 2), and selenium vapor outlets (75 [outlet holes]), the selenium supply container (10) coupled to provide selenium vapor through the selenium vapor bore (70) and the plurality of selenium vapor outlets (75, para. [0026], [0030-0031], [0038]) for the purpose of improving selenium vapor distribution (abstract).
Also regarding the kind of gas used for the outlets and bores, the courts have held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selenium bores, vapor outlets, and supply of Beck with motivation to improve selenium vapor distribution.
Also the apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck does not disclose at least one temperature sensor coupled to the back plate to sense temperature of the substrate; and, a controller coupled to the temperature sensor and the heat source, wherein the controller is configured to maintain the substrate at a substantially constant temperature and to detect a temperature drop during application of the selenium vapor to the substrate due to phase changes and reactions occurring during processing.
Sohda teaches a plurality of temperature sensors (38 [temperature sensors], Fig. 2) coupled to a back plate (30/32 [back plate]/[conductive sheet], see p. 4, para. [0069]-[0072]), considered capable to sense temperature of the substrate, and, a controller (46 [control unit]) considered capable to be coupled to the temperature sensor (38) and a heat source (36/40/50 [load applying mechanism]/[heaters]/[temperature adjusting plate]), for the purpose of measuring temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed (see p. 2, para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature sensor and heating configuration and controller configuration as taught by Sohda with motivation to measure temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed.
The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck does not explicitly disclose a controller configured to maintain the substrate at a substantially constant temperature and to detect a temperature drop during application of the selenium vapor to the substrate due to phase changes and reactions occurring during processing.
Wood discloses a controller (300 [controller], Fig. 1) configured to maintain the substrate (10 [substrate]) at a substantially constant temperature (para. [0050]) which is through a heat source (111 [heating element]) and to detect a temperature drop through a sensor (see para. [0050] where 140 includes thermocouple, which provides a signal to 300) for the purpose of maintaining a temperature of the substrate and/or monitoring the temperature of the substrate (para. [0050]).  It is noted that the temperature changes during application of the selenium vapor to the substrate would necessarily occur as a result of phase changes and reactions, thus this appears to be implied. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and configuration along with the sensor and heat source as taught by Wood with motivation to maintain a temperature of the substrate and/or monitor the temperature of the substrate.
Zwaap teaches the heat source (158 [lamp], Fig. 2) positioned to heat the substrate (90 [workpiece]) to a temperature of 500 degrees C or more for the purpose of releasing sufficient Se-containing vapor to provide sufficient reaction with the substrate (90, para. [0133]). It is noted that Zwaap’s range overlaps the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature requirements as taught by Zwaap with motivation to release sufficient Se-containing vapor to provide sufficient reaction with the substrate.
Claim 14: The apparatus of Kurakado in view of Mitra, Ban, Beck, and Sohda discloses wherein the plurality of selenium vapor outlets (30, Fig. 7, Ban) is considered capable to be substantially uniformly spaced apart longitudinally (see Fig. 2).
Claim 15: The apparatus of Kurakado in view of Mitra, Ban, Beck, and Sohda discloses wherein the inwardly facing surface (122 of 120, Fig. 7, Ban) extends longitudinally and is formed in the inwardly facing surface of each side rail outwardly of an engagement slot (see Kurakado [see Fig. 1-3] and in 112 [fitted opening] of 17 [susceptor], Ban [Fig. 7]).
Claim 16: The apparatus of Kurakado in view of Mitra, Ban, Beck, and Sohda discloses wherein: the back plate (30/32, Fig. 2, Sohda) has a plurality of sensor holder bores (holes of 30/32), each sensor holder bore (holes of 30/32) adapted to receive a respective one of the plurality of temperature sensors (38), each sensor holder bore (holes of 30/32) extending from a front face of the back plate to a back face of the back plate (see Fig. 2, and para. [0069-0072] and Fig. 2 where they extend from front to back of 30/32); the at least one temperature sensor (38 [temperature sensors], Fig. 2, Sohda) is in contact with or in proximity to the substrate (see para. [0069-0072] where 38 contacts substrate [S]).
The apparatus of Kurakado in view of Mitra, Ban, Beck, and Sohda does not explicitly disclose a controller adapted to maintain the substrate at a substantially constant temperature and to detect a temperature drop during application of the selenium vapor to the substrate due to changes and reactions occurring during processing.
Sohda teaches a controller (46 [control unit], Fig. 2) connected to a contact detection mechanism (34) which detects state of contact with the substrate (see para. [0063]), and the controller (46) checks the temperature of the substrate via the temperature sensors and the contact detection mechanism (34), thus it would be capable of detecting temperature drops and maintaining constant temperatures due to changes (see para. [0080-0082]). Sohda discloses this for the purpose of adjusting the amount of heating to the substrate (see para. [0081]) and have the substrate temperature accurately adjusted without applying excessive loads, thus enabling a uniform film to be formed on the substrate surface (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller taught by Sohda with motivation to adjust the amount of heating to the substrate and have the substrate temperature accurately adjusted without applying excessive loads, thus enabling a uniform film to be formed on the substrate surface.
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurakado in view of Mitra, Ban, Beck, and Sohda as applied to claims 11, 14-16 above, and further in view of 2004/0206305 to Choi et al (“Choi”).
Claim 12: The apparatus of Kurakado in view of Mitra, Beck, Ban and Sohda does not explicitly disclose wherein the second outlet conduit is larger than the first outlet conduit.
Choi teaches a second outlet conduit (212 [second bore], inset of Fig. 2) is larger than a first outlet conduit (214 [orifice hole], see p. 3, para. [0038]-[0040]) for the purpose of having the plate being fabricated at a reduced cost as compared to conventional gas distribution plates (see p. 4, para. [0041]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hole requirements taught by Choi with motivation to have the plate being fabricated at a reduced cost as compared to conventional gas distribution plates.
Claim 13: The apparatus of Kurakado in view of Mitra, Ban, Beck, Sohda and Choi disclose wherein the outlet conduits each have a circular cross section (see Fig. 2, Kurakado, and inset of Fig. 2, Choi, see Fig. 4 where they are circular).
Claims 17-20: (Cancelled).
Claims 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP03006366A to Kurakado in view of US 5,266,118 to Mitra et al (“Mitra”), US 4,263,872 to Ban and further in view of 2004/0206305 to Choi et al (“Choi”), 2012/0021556 to Beck et al (“Beck”), US 2009/0000552 to Sohda, US 2004/0219789 to Wood, US 20070116893 to Zwaap.
Claim 21:  Kurakado discloses a substrate carrier, which comprises: a body (10 [substrate holder fixing base], Fig. 1, 2) including a back plate (plate of 6 [window], and 8 [substrate holder]) and a pair of spaced apart, substantially parallel, side rails (portion A and C on both sides) on the back plate (plate of 6, and 8), wherein each of the side rails (portion A and C) comprises: an inwardly facing surface (inner wall of portion B) extending outwardly of the back plate (plate of 6); a longitudinally extending vapor bore (2 [groove], Fig. 1, 2, Kurakado) considered capable to be formed therein.
The apparatus of Kurakado does not explicitly disclose wherein the body is a unitary body fabricated from a single block of graphite.
However Mitra teaches a body (15 [wafer carrier], Fig. 1, 9-11) can be a unitary body fabricated from a single block of graphite (see col. 6, lines 5-15 where 15 can be formed of a single, integrally formed piece of high purity, high density graphite), for the purpose of being formed of a material which is at least substantially chemically inert to vaporized material (see col. 6, lines 6-10).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material requirements and two piece structure taught by Kurakado with the one piece graphite structure of Mitra, with motivation to be formed of a material which is at least substantially chemically inert to vaporized material.
The apparatus of Kurakado in view of Mitra discloses at least one vapor outlet (3 [grooves] at B, Fig. 1) disposed adjacent the vapor bore (2) and, a longitudinally extending engagement slot (portion adjacent 6) formed in the inwardly facing surface of each side rail (see Fig. 1) adjacent the back plate (plate of 6, and 8) considered capable to engage and hold the substrate (7, see Abstract) in proximity to the back plate (plate of 6, and 8).
However the apparatus of Kurakado in view of Mitra does not explicitly disclose the at least one vapor outlet disposed between the vapor bore and the inwardly facing surface so to provide a plurality of conduits between the selenium vapor bore and the inwardly facing surface; wherein each the at least one selenium vapor outlet comprises a first conduit coupled to the selenium vapor bore and a second conduit coupled to the first conduit and wherein the second conduit has a larger diameter than the first conduit.  
Choi discloses at least one vapor outlet (214/212, Fig. 2) disposed between a vapor component (164 [plenum]) and an inwardly facing surface (204 [downstream side]) so to provide at least one conduit (214/212) between the vapor component (164) and the inwardly facing surface (204); wherein at least one vapor outlet (214) comprises a first conduit (214 [orifice hole]) coupled to the vapor component (164) and a second conduit (212 [second bore]) coupled to the first conduit (214) and wherein the second conduit (212) has a larger diameter than the first conduit (214, see Fig. 2), for the purpose of promoting even distribution of gas across the component (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second conduit and configuration as taught by Choi with motivation to promote even distribution of gas across the component.
However the apparatus of Kurakado in view of Mitra and Choi does not explicitly disclose the vapor bore, vapor outlet is selenium vapor bore, and selenium vapor outlet, and a selenium supply container. 
Beck teaches a selenium deposition system including selenium vapor bores (bores of 70 [manifolds], Fig. 2), selenium supply container (10 [reservoir]), and selenium vapor outlet (75 [outlet holes], para. [0026], [0030-0031], [0038]) for the purpose of improving selenium vapor distribution (abstract).
Also regarding the kind of gas used for the outlets and bores, the courts have held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selenium bores, vapor outlets, and supply of Beck with motivation to improve selenium vapor distribution.
The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck does not explicitly disclose the heat source positioned to heat the substrate in range of 500 to 550 degrees Celsius; at least one temperature sensor coupled to the back plate to sense temperature of the substrate; and a controller coupled to the temperature sensor, the controller configured to maintain the substrate at a substantially constant temperature and to detect a temperature drop during application of the selenium vapor to the substrate due to phase changes and reactions occurring during processing.
Sohda teaches a plurality of temperature sensors (38 [temperature sensors], Fig. 2) coupled to a back plate (30/32 [back plate]/[conductive sheet], see p. 4, para. [0069]-[0072]), considered capable to sense temperature of the substrate, and, a controller (46 [control unit]) considered capable to be coupled to the temperature sensor (38) and a heat source (36/40/50 [load applying mechanism]/[heaters]/[temperature adjusting plate]), for the purpose of measuring temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed (see p. 2, para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature sensor and heating configuration and controller configuration as taught by Sohda with motivation to measure temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed.
Wood discloses a controller (300 [controller], Fig. 1) configured to maintain the substrate (10 [substrate]) at a substantially constant temperature (para. [0050]) which is through a heat source (111 [heating element]) and to detect a temperature drop through a sensor (see para. [0050] where 140 includes thermocouple, which provides a signal to 300) for the purpose of maintaining a temperature of the substrate and/or monitoring the temperature of the substrate (para. [0050]).  It is noted that the temperature changes during application of the selenium vapor to the substrate would necessarily occur as a result of phase changes and reactions, thus this appears to be implied. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and configuration along with the sensor and heat source as taught by Wood with motivation to maintain a temperature of the substrate and/or monitor the temperature of the substrate.
Zwaap teaches the heat source (158 [lamp], Fig. 2) positioned to heat the substrate (90 [workpiece]) to a temperature of 500 degrees C or more for the purpose of releasing sufficient Se-containing vapor to provide sufficient reaction with the substrate (90, para. [0133]). It is noted that Zwaap’s range overlaps the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature requirements as taught by Zwaap with motivation to release sufficient Se-containing vapor to provide sufficient reaction with the substrate.
Claim 24: The apparatus of Kurakado in view of Mitra, Choi, and Beck discloses wherein the plurality of selenium vapor outlets (214/212, Fig. 2, Choi) is considered capable to be substantially uniformly spaced apart longitudinally (see Fig. 2).
Claims 22, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kurakado in view of Mitra, Choi, and Beck as applied to claims 21 and 24 above, and in view of US 2009/0000552 to Sohda.
Claims 22 and 23: The apparatus of Kurakado in view of Mitra, Choi, and Beck does not explicitly disclose (claim 22) wherein the back plate comprises a plurality of sensor holder bores; (claim 23) at least one temperature sensor in contact with or in proximity to the substrate through at least one sensor holder bore.
However Sohda (claim 22) wherein a back plate (30/32 [base]/[conductive sheet]) has at least one sensor holder bore (holes of 30/32, where 38 are arranged); (claim 23) at least one of temperature sensor (38 [temperature sensors], Fig. 2) in contact with or in proximity to the substrate (see para. [0069-0072] where 38 are disposed in holes of 30/32, and 38 contacts substrate [S]) through at least one sensor holder bore (see Fig. 2).
Sohda discloses this for the purpose of measuring temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed (see p. 2, para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature sensor holding configuration as taught by Sohda with motivation to measure temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed.
Claim 25: The apparatus of Kurakado in view of Mitra, Ban, Choi, and Beck does not explicitly disclose wherein the back plate has a plurality of sensor holder bores, a plurality of temperature sensors, each sensor holder bore is configured to receive a respective one of a plurality of temperature sensors, each sensor holder bore extending from a front face of the back plate to a back face of the back plate.
However Sohda wherein a back plate (30/32 [base]/[conductive sheet]) has a plurality of sensor holder bores (holes of 30/32, where 38 are arranged), each sensor holder bore (30/32) is configured to receive a respective one of a plurality of temperature sensors (38 [temperature sensors], Fig. 2), extending from a front face of the back plate to a back face of the back plate (see para. [0070] where the sensors extend through 30/32). 
Sohda discloses this for the purpose of measuring temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed (see p. 2, para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature sensor holding configuration as taught by Sohda with motivation to measure temperature from resistance that varies with temperature, so that the substrate temperature can be accurately adjusted without applying excessive load, thus enabling a uniform film to be formed on the substrate surfaces while preventing the substrate from being deformed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718